Citation Nr: 1528992	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  12-23 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for arch pain, now claimed as a bilateral foot disorder.

2.  Entitlement to a compensable rating for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1994 to October 1996.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board notes that the Veteran had appealed the issues of service connection for a right and left knee disorder.  See March 2012 notice of disagreement and November 2012 substantive appeal.  However, in an August 2014 rating decision, the RO granted service connection for right and left knee arthritis.  As such, these claims are not before the Board for consideration.  

The issues for (1) entitlement to service connection for arch pain, now claimed as a bilateral foot disorder (reopened), and (2) a compensable rating for bilateral shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 1997 rating decision denied service connection for arch pain; the Veteran did not submit a timely notice of disagreement to the rating decision and additional relevant evidence was not received within one year of the rating decision notice.

2.  The evidence received since the February 1997 rating decision relates to an unestablished fact necessary to substantiate the claim for arch pain, now claimed as a bilateral foot disorder.

CONCLUSIONS OF LAW

1.  The February 1997 rating decision, which denied service connection for arch pain, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The evidence received subsequent to the February 1997 rating decision is new and material; the claim for service connection for arch pain, now claimed as a bilateral foot disorder, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The Veteran's previously denied claim for service connection for arch pain is reopened, as explained below.  The reopened claim and the claim for a compensable rating for shin splints on appeal are being remanded for further development.  As such, there is no prejudice to the Veteran and no further discussion of the VCAA is required.

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Reopening of Service Connection Claim for Arch Pain

The Veteran was initially denied service connection for arch pain in a February 1997 rating decision because the condition was not incurred in service and was not caused by service.  The Veteran was provided notice of the decision and of her appellate rights, but she did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations). Therefore, the February 1997 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The evidence of record at the time of the February 1997 rating decision included service treatment records, a December 1996 VA examination, and the Veteran's claim for VA compensation benefits.  Notably, the December 1996 VA examination diagnosed the Veteran with chronic heel pain.  The examiner stated that the Veteran "could have chronic fasciitis," although x-rays of the feet were normal.

In support of the current application to reopen service connection for a foot disorder, the new evidence associated with the record since the February 1997 rating decision includes, in pertinent part, a March 2013 private medical examination from Dr. R.B.  During the evaluation, it was noted that the Veteran complained of frequent flare-ups of her knees and feet, especially when her service-connected shin splits were exacerbated.  The examiner specifically ruled out arthritis of the feet, but noted that further evaluation with x-rays was needed.  In conclusion, Dr. R.B. stated that her service-connected shin splints "could reasonably account" for the Veteran's issues with her knees and feet as a "secondary impairment due to a chronic change in her gait."  

After a review of all the evidence of record, lay and medical, the Board finds that the March 2013 evaluation from Dr. R.B. is new and material as it relates to an unestablished fact necessary to substantiate the claim for service connection for arch pain, now claimed as a bilateral foot disorder.  In other words, the March 2013 evaluation provides evidence in support of a finding that the Veteran's foot disorder may be due to her service-connected shin splints disability.  It also provides evidence of continued bilateral foot symptomatology.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.


ORDER

New and material evidence having been received, the claim for service connection for arch pain, now claimed as a bilateral foot disorder, is reopened.



REMAND

Bilateral Foot Disorder

The Veteran contends that she has a bilateral foot disorder, manifested by pain, that is related to service, or alternatively, to her service-connected shin splints disability.

Service treatment records include a May 1996 Medical Board Examination, where the Veteran's feet were found clinically normal and there was not foot disability noted.  However, in a May 1996 report of medical history, completed by the Veteran five months prior to service separation, the Veteran specifically checked "yes" as to having "foot trouble" and noted that she had fallen arches and had to wear arch supports.

As noted above, the Veteran was afforded a VA examination in December 1996, immediately following service separation.  The Veteran complained of bilateral foot pain and the examiner diagnosed the Veteran with chronic heel pain.  The examiner stated that the Veteran "could have chronic fasciitis," although x-rays of the feet were normal.  The Board finds the December 1996 VA medical opinion regarding the Veteran's foot diagnosis to be inadequate.  The examiner's statement is speculative because it merely suggests the possibility (and not a probability) of a bilateral foot disability.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could" is too speculative to provide the degree of certainty required for medical nexus evidence); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in equivocal terms of "may or may not" is speculative and insufficient to support an award of service connection).  

Further, although the private March 2013 evaluation from Dr. R.B. noted that the Veteran's service-connected shin splints "could reasonably account" for the issues with her feet as a "secondary impairment due to a chronic change in her gait," a diagnosis relating to the Veteran's feet was not provided.  Dr. R.B. specifically stated that further evaluation with x-rays was needed.

As such, the Board finds that a VA foot examination is warranted in order to assist in determining the nature and etiology of the Veteran's foot disorder, to include whether she has a current disability of chronic fasciitis.

Compensable Rating for Shin Splints

In November 2014, prior to the certification of the appeal to the Board, the RO afforded the Veteran a VA examination concerning her knees and shin splints disabilities.  The Board notes that the Veteran has not submitted a waiver of AOJ consideration for this evidence, and the evidence is relevant and non-duplicative to the rating question on appeal.  The AOJ has not issued a Supplemental Statement of the Case (SSOC) regarding the Veteran's claim for a compensable rating for the shin splints disability.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed at the level of the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or a SSOC, it must prepare a SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2014). 

Further, as the Veteran's substantive appeal was received prior to February 2, 2013, this evidence is not subject to initial review by the Board.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  
For these reasons, the Veteran's appeal for a compensable rating for shin splints must be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a SSOC.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all updated VA treatment records and associate them with the electronic claims file. Any negative responses should be properly documented in the record.

2.  Schedule the Veteran for a VA foot examination to assist in determining the nature and etiology of her bilateral foot disorder.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  The examination report should reflect that such review has been accomplished.  All necessary testing should be conducted.  The examiner is asked to address the following:

(a)  Provide all diagnoses relating to the Veteran's feet, to include chronic fasciitis.

(b)  For each diagnosis identified, state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's foot disorder had its onset during service or is otherwise related to any in-service event or injury.  (Note: The examiner should discuss the Veteran's in-service complaints of fallen arches).

(c)  For each diagnosis identified, state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's foot disorder is caused or aggravated (permanently worsened in severity) by the Veteran's service-connected shin splints disability.  (Note: The examiner is asked to address the March 2013 medical opinion from Dr. R.B.).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


